Exhibit 10.1
SUBLEASE
          THIS SUBLEASE (“Sublease”), dated as of April 22, 2009, is made by and
between aAd Capital Management, L.P., a Delaware limited partnership
(“Sublandlord”), and Somaxon Pharmaceuticals, Inc., a Delaware corporation
(“Subtenant”).
RECITALS
     A. SB CORPORATE CENTRE, LLC, a California limited liability company,
(“Master Landlord”) and Sublandlord entered into a written lease (“Master
Lease”) dated as of January 21, 2005, for certain premises (“Premises”) located
in that certain office building commonly known as SB Corporate Centre III (the
“Building”), which Premises are more particularly described in the Master Lease.
     B. A copy of the Master Lease is attached hereto as Exhibit A. Subtenant
acknowledges that it has reviewed a copy of the Master Lease and is fully
familiar with the provisions thereof.
     C. Subtenant desires to sublet a portion of the Premises from Sublandlord,
and Sublandlord desires to sublet a portion of the Premises to Subtenant, upon
the terms and conditions hereinafter set forth in this Sublease.
          NOW, THEREFORE, in consideration of the mutual promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Sublandlord and Subtenant agree as follows:
Section 1
Sublease.
          Subtenant hereby subleases from Sublandlord (a) the office space
currently occupied by Sublandlord in Suite 210 of the Building, and (b) one
storage room in Suite 220 of the Building (collectively, the “Subleased
Premises”). As part of such lease, Somaxon will have the right to use all common
areas and the parking lot relating to the Building. Somaxon will also receive
normal utilities (electricity, water, heating, air conditioning, phone/computer
lines, etc.) and maintenance services relating to the Premises.
Section 2
Term.
          This term of this Sublease shall commence on April 25, 2009 and
continue until terminated by either party (the “Term”). Either party may
terminate this agreement by providing at least thirty (30) days’ written notice
to the other party of its desire to terminate, provided that in the event such
notice is provided, the Term shall terminate no earlier than the last day of the
calendar month following receipt of such notice.
Section 3
Financial Terms.
          During the Term, Subtenant will pay to Sublandlord as rent for the
Subleased Premises $6,000 per calendar month (prorated for any portion thereof),
payable in advance before the first day of each





--------------------------------------------------------------------------------



 



calendar month, provided that Subtenant will pay such rent for the period from
April 25, 2009 through May 2009 on or prior to April 25, 2009. In addition,
Subtenant will pay to Sublandlord, on a monthly basis in arrears, one-half of
the actual, documented amounts directly billed to Sublandlord for utilities
utilized by Suite 210 of the Building during the Term, with each such payment
being made within thirty (30) days after receipt by Subtenant of an invoice for
the same.
          Subtenant will also pay to Sublandlord an up-front payment of $12,000
which shall be non-refundable, provided that to the extent that this Sublease
(or Subtenant’s right to occupy the Subleased Premises) is terminated other than
by Subtenant, Sublandlord will refund the full amount to Subtenant within thirty
(30) days after such termination
Section 4
Master Lease.
          During the Term, Sublandlord will use commercially reasonable efforts
to (a) keep the Master Lease relating to the Premises in full force and effect,
and (b) cause the Master Landlord to fulfill its obligations under such Master
Lease relating to the Subleased Premises. In addition, it will be Sublandlord’s
responsibility to secure any required consents from the Master Landlord relating
to this Sublease.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Sublease as of the date first
hereinabove written.

              SUBLANDLORD: AAD CAPITAL MANAGEMENT, L.P.
 
                a: Delaware limited partnership    
 
  By:   /s/ Daniel P. Wimsatt    
 
  Name:  
 
Daniel P. Wimsatt    
 
  Title:   CIO    
 
            SUBTENANT: SOMAXON PHARMACEUTICALS, INC.
 
                a: Delaware corporation    
 
  By:   /s/ Richard W. Pascoe    
 
  Name:  
 
Richard W. Pascoe    
 
  Title:   President and CEO    

3